department of the treasury internal_revenue_service washington d c apr tier rat ly tax_exempt_and_government_entities_division uniform index list xxxxxxkxxkxk xxxxxkkxxxk xxxxkxxxxxkx legend taxpayer a company m ira x ira y ira z company n company o company p amount q amount r company s amountt amountu amountv amount b re kkk kkk kkk kkk kkk kak kk khe kk kkk kkkk kek kkk ake - page amount c amount d individual e i i individual f account g bank r amount h amount amount w amount j amount k amount l dear kek kek kkk kkk kkkk k kkk kk kkk kk k k kk kk kek this is in response to your letter dated date supplemented by additional correspondence dated date date and date submitted by your authorized representative in which you request a ruling as to whether distributions made from two individual_retirement_arrangements iras inadvertently made in amounts different from the scheduled distributions and whether an offsetting adjustment made during the year to correct the error will not result in a modification to a series of substantially_equal_periodic_payments you are receiving and therefore will not be subject_to the additional percent tax imposed on premature distributions under sec_72 of the intemal revenue code code the following facts and representations were made in support of your ruling_request taxpayer a was an employee of company m under company m's qualified_plan employees with certain seniority could elect to roll over a portion of their qualified_plan accumulations to their iras taxpayer a made that election in in date at the age of taxpayer a established ira y with company n as custodian and rolled amount h from company m’s qualified_plan to ira y in date taxpayer a rolled over amount w from ira y to ira x which was also maintained by company n in date through custodial transfer ira x became maintained by company s on date through custodial transfer company o acting through taxpayer a’s broker company p became the custodian of ira x a page 2uu628029 company o acting through taxpayer a’s broker company p became the custodian of ira x taxpayer a received annual distributions from ira x in the form of a series of substantially_equal_periodic_payments calculated under the fixed annuitization method taxpayer a is required to withdraw an aggregate amount amount q from ira x the distributions from ira x began on date and were intended to comply with the requirements of sec_72 of the code taxpayer a’s series of substantially_equal_periodic_payments were made monthly in the amount of amount r with estimated_taxes being paid to the service in the amount of amount k making taxpayer a’s net distribution received in the amount of amount l per month distributions from ira x are directly deposited into account g taxpayer a’s checking account maintained at bank b in taxpayer a established ira z with company s as custodian and rolled over amount from ira y to ira z on date through custodial transfer company o acting through taxpayer a’s broker company p became the custodian of ira z taxpayer a received annual distributions from ira z in the form of a series of substantially_equal_periodic_payments calculated under the fixed annuitization method taxpayer a is required to annually withdraw an aggregate amount amount t from ira z the distributions from ira z began on date and were intended to comply with the requirements of sec_72 of the code taxpayer a’s series of substantially_equal_periodic_payments were made monthly in the amount of amount u with estimated_taxes being paid to the service in the amount of amount b per month making taxpayer a’s net distribution received in the amount of amount v per month distributions from ira z are directly deposited into account g under ira x the annual distributions are amount q under ira z the annual distributions are amount t on date and date individual f company p’s office manager instructed company o to distribute from ira x in addition to the amounts properly distributable_amount r per month the sum of amount v which was the proper monthly distribution from ira z less the estimated_taxes sent to the service amount b taxpayer a’s distribution of amount v from ira z was not made in october and date the estimated_tax distributions of amount b were correctly distributed from ira z for october and date and were paid to the service taxpayer a called individual e in date to inquire about the additional distributions from ira x that were made in october and november individual e discovered the error made while reviewing the records in date individual b and taxpayer a met to discuss this issue among others individual e told taxpayer a that company p wouid look into the matter further taxpayer a represents that individual e without consulting anyone or informing taxpayer a instructed individual f a page a to cause company o to make a corrective offsetting transfer of amount c from ira z to ira x on date taxpayer a received calendar_year forms 1099-r for ira x and ira z towards the end of date form 1099-r for ira x reports a gross distribution of amount j amount c more than the correct distribution amount of amount q form 1099-r for ira z reports a gross distribution of amount d amount c less than the correct distribution amount of amount t taxpayer a did not learn about the corrective offsetting transfer of amount c from ira z to ira x until after he met with counsel on or about date based on the foregoing taxpayer a requests the following rulings that the two erroneous monthly distributions of amount v from ira x and the two months of no distributions to taxpayer a from ira z will not be considered a modification to a series of substantially_equal_periodic_payments with respect to either ira x or ira z under code sec_72 that will result in the imposition of the percent additional tax under code sec_72 for either ira x or ira z in calendar_year that the corrective offsetting transfer of amount c made on date from ira z to ira x will not be considered a modification to a series of substantially_equal_periodic_payments with respect to either ira x or ira z under code sec_72 that will result in the imposition of the percent additional tax under code sec_72 for either ira x or ira z sec_408 of the code brovides except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_72 of the code provides rules for determining how amounts received as annuities endowments or life_insurance contracts and distributions from qualified_plans are to be taxed sec_72 provides for the imposition of an additional percent tax on early distributions from qualified_plans including iras the additional tax is imposed on that portion of the distribution that is includible in gross_income sec_72 of the code provides that sec_72 shall not apply to distributions that are part of a series of substantially_equal_periodic_payments not less frequently than annually made for the life or life expectancy of the employee or joint lives or joint life expectancies of such employee and his designated_beneficiary sec_72 of the code imposes the additional limitation on distributions excepted from the percent tax by sec_72 that if the series of payments is ts page subsequently modified other than by reason of death or disability before the later of the employee’s attainment of age or before the close of the 5-year period beginning with the date of the first payment and after the employee attains age then the taxpayer’s tax for the first taxable_year in which such modification occurs shall be increased by an amount determined under regulations equal to the tax that would have been imposed except for the sec_72 exception plus interest for the deferral_period notice_89_25 was published on date and provided guidance in the form of questions and answers on certain provisions of the tax_reform_act_of_1986 tra ’86 in the absence of regulations on sec_72 of the code this notice provides guidance with respect to the exception to the tax on premature distributions provided under sec_72 question and answer-12 of notice_89_25 provides three methods of determining substantially_equal_periodic_payments for purposes of sec_72 of the code revrul_2002_62 2002_42_irb_710 which was published on date modifies q a-12 of notice_89_25 revrul_2002_62 provides among other things that payments are considered to be substantially_equal_periodic_payments within the meaning of sec_72 if they are made in accordance with the required_minimum_distribution method the fixed amortization_method or the fixed annuitization method the three methods described in q a-12 of notice the fixed annuitization method provides that the annual payment for each year is determined by dividing the account balance by an annuity factor that is the present_value of an annuity of one dollar dollar_figure per year beginning at the taxpayer's age and continuing for the life of the taxpayer or the joint lives of the individual and beneficiary the annuity factor is derived using the mortality_table in appendix b of revrul_2002_62 and using the chosen interest rate under this method the account balance the annuity factor the chosen interest rate and the resulting annual payment are determined once for the first distribution year and the annual payment is the same amount in each succeeding year in this case taxpayer a states that he began receiving payments from ira x in calendar_year and from ira z in calendar_year in a series of substantially_equal_periodic_payments as described in sec_72 of the code using the fixed annuitization method taxpayer a further states that the annual payment from ira x is amount q and the annual payment from ira z is amount t as determined under the above methodology in october and date company o as instructed by individual f at company p distributed_amount v from ira x when it should have been distributed from ira z as a result no distributions of amount v were made from ira z for those two months when taxpayer a discovered the error in date he brought it to the attention of individual e at company p after meeting with taxpayer a in date individual e informed taxpayer a that he would look at the matter further however as page mo se unbeknownst to taxpayer a individual e had individual f instruct company o to make a corrective offsetting transfer of amount c from ira z to ira x taxpayer a was not made aware of the corrective offsetting transfer until date when individual e sent taxpayer a’s counsel a summary of the transactions at issue via electronic mail lf amount v had been distributed from ira z rather than from ira x in october and date as taxpayer a had established with company o there would have been no need to make a corrective offsetting transfer from ira z to ira x in date in this case taxpayer a did all he could in order to ensure that he continued to receive amount q from ira x and amount t from ira z and had no reason to believe company o would make a distributions of amount v for october and date from ira x rather than from jra z nor did taxpayer a have any knowledge that company p would instruct company o to make a corrective offsetting transfer from ira z to ira x in date rather the modification is due to the failure of company o to distribute amount v from ira z instead of ira x in october and date and the subsequent corrective offsetting transfer of amount c from ira z to ira x in date based on the foregoing we conclude that the error made by company o in distributing amount f from ira x rather than from ira z in october and date and the subsequent corrective offsetting transfer from ira z to ira x will not be considered a modification of a series of substantially_equal_periodic_payments from ira x and ira z under code sec_72 that would result in an imposition of the percent additional tax imposed on premature distributions under sec_72 of the code this ruling does not express an opinion as to whether but assumes that the series of substantially_equal_periodic_payments received from ira x and ira z satisfied code sec_72 and revrul_2002_62 this ruling assumes that ira x and ira z meet the requirements of code sec_408 at all time relevant to this transaction this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this ruling has been sent to your authorized representative pursuant to the provision of a form_2848 power_of_attorney on file in this office ao page if you have any questions please contact se t ep ra t2 at sincerely etgned jovor fl d joyce e floyd manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose form_437
